Citation Nr: 0111220	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-14 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
arthritis of the right knee. 

2.  Entitlement to a compensable evaluation for the residuals 
of a fracture of the right tibia and fibula. 

3.  Entitlement to a compensable evaluation for the residuals 
of a fracture of the right elbow. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from September 1976 to June 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Wichita, Kansas, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran's representative has raised the issue of 
entitlement to service connection for arthritis of the left 
knee.  This issue has not been adjudicated, and is referred 
to the RO for development and consideration.  


FINDINGS OF FACT

1.  The veteran's right knee has 140 degrees of flexion and 
zero degrees of extension; there is X-ray evidence of 
arthritis, without evidence of incapacitating exacerbations.  

2.  The veteran's right leg is one half inch shorter than his 
left leg.  

3.  The veteran's right forearm has 135 degrees of flexion 
and 20 degrees of extension; supination of the forearm is 
from zero to 85 degrees, and pronation of the forearm was 
from zero to 80 degrees.  




CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for arthritis of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5010, 5260, 5261 
(2000). 

2.  The criteria for entitlement to a compensable evaluation 
for the residuals of a fracture of the right tibia and fibula 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Code 5275 (2000). 

3.  The criteria for entitlement to a compensable evaluation 
for the residuals of a fracture of the right elbow have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Codes 5206, 5207, 5208 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the evaluations assigned to his 
service connected disabilities are inadequate to reflect 
their current levels of severity.  He argues that the 
functional abilities of his right leg and knee, and his right 
elbow, are limited due to weakness and pain.  He states that 
these factors result in limitation of the range of motion.  
The veteran says that his right knee disability is severely 
painful.  He notes that his right leg is shorter than the 
left, and that this causes him to limp.  He adds that he has 
to sleep with his right elbow on a pillow in order to 
alleviate his pain, and says that he is unable to carry heavy 
objects with his right arm.

Initially, the Board is satisfied that all relevant facts 
have been properly developed to their full extent and that 
the VA has met its duty to assist.  38 U.S.C.A. § 5107 (West 
1991), see White v. Derwinski, 1 Vet. App. 519 (1991); Godwin 
v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Right Knee

Entitlement to service connection for arthritis of the right 
knee was established in a June 1999 rating decision.  This 
disability was determined to have developed secondary to the 
veteran's service connected residuals of a fracture of the 
right tibia and fibula.  A 10 percent evaluation was 
assigned, and remains in effect.  

The Board notes that this issue involves the veteran's 
dissatisfaction with the initial rating for his disabilities 
assigned following the grant of service connection.  The 
United States Court of Appeals for Veterans Claims, formerly 
the Court of Veterans Appeals (Court) has found that there is 
a distinction between a veteran's disagreement with the 
initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran's arthritis of the right knee is evaluated under 
the rating code for traumatic arthritis.  This indicates that 
traumatic arthritis is to be evaluated as degenerative 
arthritis.  38 C.F.R. § 4.72a, Code 5010.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate codes for 
the specific joint or joints involved.  If the limitation of 
motion is noncompensable, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation is 
merited for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Code 5003.

For the knee, limitation of extension to 45 degrees is 
evaluated as 50 percent disabling.  Limitation of extension 
to 30 degrees receives a 40 percent evaluation.  20 degrees 
of extension is evaluated as 30 percent disabling.  
Limitation of extension to 15 degrees merits a 20 percent 
evaluation.  Limitation of extension to 10 degrees is 
evaluated as 10 percent disabling.  Limitation of extension 
to 5 degrees is evaluated as 0 percent disabling.  38 C.F.R. 
§ 4.71a, Code 5261.  Flexion that is limited to 15 degrees is 
evaluated as 30 percent disabling.  Limitation of flexion to 
30 degrees merits a 20 percent evaluation.  Limitation of 
flexion to 45 degrees warrants a 10 percent evaluation.  
Limitation of flexion to 60 degrees is evaluated as zero 
percent disabling.  38 C.F.R. § 4.71a, Code 5260.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The evidence includes VA treatment records dated July 1998.  
An X-ray study of the knees conducted at this time revealed 
degenerative osteoarthritic changes involving both knees with 
minimal narrowing of the medial aspects of both knee joint 
spaces.  The impression was degenerative osteoarthritic 
changes involving both knees.  

The veteran was afforded a VA examination of the joints in 
January 1999.  He was noted to have chronic pain of the right 
lower extremity.  The condition was chronic, without periods 
of flare-up.  The examiner stated that the veteran's 
disability did not effect his occupational and daily 
activities.  There was chronic pain, but the veteran was 
living with it.  The right knee had 140 degrees of flexion, 
and zero degrees of extension.  Additional information 
contained in the examination report indicates that this is 
normal range of motion.  There was good stability of the 
right knee, with tenderness to palpation.  The pain did not 
begin or end at any particular point in the range of motion.  
When asked to describe objective evidence of painful motion, 
instability, weakness, or abnormal movement, the examiner 
said that the veteran voiced discomfort, and had some 
guarding of the right lower extremity.  He had a slight right 
limp.  The July 1998 X-ray studies of the knees were 
reviewed.  The diagnosis was degenerative arthritis of both 
knees secondary to fracture of the tibia and fibula. 

The Board finds that an evaluation in excess of 10 percent is 
not warranted for the veteran's arthritis of the right knee 
for any time during the appeal period.  The January 1999 VA 
examination found that the veteran has 140 degrees of 
flexion, and zero degrees of extension.  This does not 
warrant an evaluation in excess of 10 percent under the 
rating codes for limitation of motion.  38 C.F.R. § 4.71a, 
Code 5260, 5261.  A 10 percent evaluation is currently in 
effect for X-ray evidence of arthritis in a major joint, but 
the January 1999 examination stated that although the 
disability was chronic, there were no flare-ups.  Therefore, 
as there are no occasional incapacitating exacerbations, a 20 
percent evaluation may not be assigned.  38 C.F.R. § 4.71a, 
Code 5003.

The Board has considered entitlement to an evaluation in 
excess of 10 percent due to pain, incoordination, weakness, 
or instability.  The Board notes that the veteran voiced 
discomfort and had guarding of the right lower extremity at 
the January 1999 examination.  He also expressed complaints 
of pain in his June 2000 substantive appeal.  However, the 
January 1999 examination found that there was no specific 
point at which the knee became more painful.  Furthermore, 
the examiner stated that it was unknown to what extent if any 
the range of motion and joint function were additionally 
limited by pain, fatigue, weakness, or lack of endurance.  
Therefore, without objective evidence of additional 
disability due to these factors, an increased rating under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 is not 
warranted.  Finally, the Board notes that a separate 
evaluation for arthritis of the knee and instability has been 
considered, but is not warranted in this case.  The January 
1999 examination states that there is good stability of the 
right knee.  Therefore, as there is no additional disability 
due to instability, a separate evaluation may not be 
assigned.  See VAOPGCPREC 23-97.  

Fracture of Right Tibia and Fibula

Entitlement to service connection for the residuals of a 
fracture of the right tibia and fibula was established in a 
January 1985 rating decision.  A zero percent evaluation was 
assigned for this disability, which currently remains in 
effect. 

The veteran's residuals of a fracture of the right tibia and 
fibula is evaluated under the rating code for shortening of 
the bones of the lower extremity.  For shortening of over 4 
inches (10.2 cms.), a 60 percent evaluation is warranted.  
For shortening of 3 1/2 to 4 inches (8.9 cms. to 10.2 cms.), 
a 50 percent evaluation is warranted.  For 3 to 3 1/2 inches 
(7.6 cms. to 8.9 cms.), a 40 percent evaluation is assigned.  
For 2 1/2 to 3 inches (6.4 cms. to 7.6 cms.), a 30 percent 
evaluation is warranted.  For 2 to 2 1/2 inches (5.1 cms. to 
6.4 cms.), a 20 percent evaluation is assigned.  For 1 1/4 to 
2 inches (3.2 cms. to 5.1 cms.), a 10 percent rating is 
warranted.  These evaluations are not to be combined with 
other ratings for fracture or faulty union in the same 
extremity.  Special monthly compensation is merited when the 
50 percent or 60 percent evaluations are assigned.  38 C.F.R. 
§ 4.71a, Code 5275.  This rating code does not contain 
provisions for a zero percent evaluation.  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.  

VA X-ray studies from July 1998 reveal deformities of the 
right tibia and fibula from previous old healed fractures, 
with no recent fracture or dislocation.  A additional July 
1998 X-ray study of the right knee noted traumatic deformity 
in the shaft of the right fibula.  

At the January 1999 VA examination, the veteran's right leg 
measured one half inch shorter than the left leg.  He walked 
with a slight right limp.  The examination report includes 
two color photographs of the veteran's lower right leg, which 
show a slight bulge in the front of the leg several inches 
above the ankle.  The diagnoses included deformity of the 
right tibia and fibula secondary to old healed fractures. 

The Board finds that entitlement to a compensable evaluation 
for the residuals of a fracture of the right tibia and fibula 
is not warranted.  The January 1999 VA examination found that 
the veteran's right leg was one half inch shorter than his 
left leg.  This does not equate to a compensable evaluation 
under the appropriate rating code.  Therefore, the current 
zero percent evaluation is continued.  38 C.F.R. §§ 4.31, 
4.71a, Code 5275.  

In reaching this decision, the Board has considered 
evaluations of the veteran's disability under additional 
rating codes, but is unable to find any that are applicable.  
Evaluation under the rating code for impairment of the tibia 
and fibula instead of the code for shortening of the lower 
extremity has been considered, but is found to be of no 
benefit to the veteran.  While the January 1999 VA 
examination revealed a deformity of the tibia and fibula, 
there was no indication of malunion.  Furthermore, service 
connection for a separate right knee disability has already 
been established.  The range of motion of the right ankle was 
20 degrees of dorsiflexion and 45 degrees of plantar flexion, 
which is considered normal, and there is no other evidence of 
a right ankle disability.  38 C.F.R. § 4.71, Plate II.  
Therefore, this rating code is not for application.  
38 C.F.R. §§ 4.14, 4.71a, Code 5262.  Similarly, an 
evaluation by analogy to the provisions of 38 C.F.R. § 4.73, 
Code 5312 has been considered at the request of the veteran's 
representative, but as the January 1999 VA examination is 
negative for evidence of disability of the ankle or toes, 
there is no indication of the moderate disability that is 
required for a compensable evaluation.  38 C.F.R. §§ 4.20, 
4.73, Code 5312.  Finally, the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 have been considered, but they do not 
provide for an increased evaluation in this case.  Again, a 
separate evaluation for the right knee has already been 
established, and the veteran's disability does not effect any 
other joint.  There is no evidence of pain solely 
attributable to this disability that is of such severity that 
it would equate to the impairment that results from a 
shortening of one and a quarter inches in length or more.  
The evaluation of the veteran's disability is analogous to 
that of the evaluation of hearing loss, in that it is 
evaluated according to a mechanical application of the 
lengths of his legs to the measurements provided in the 
rating schedule.  Therefore, the only possible interpretation 
of the evidence in this case demonstrates that the shortening 
of the right leg is not sufficient to meet the requirement 
for a compensable evaluation.  See Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).  





Right Elbow

Entitlement to service connection for the residuals of a 
fracture of the right elbow was established in a January 1985 
rating decision.  A zero percent evaluation was assigned for 
this disability, which currently remains in effect.  

The veteran's right elbow disability is evaluated under the 
rating code for limitation of flexion of the forearm.  
Limitation of flexion of the forearm to 45 degrees is 
evaluated as 50 percent for the major arm, and 40 percent for 
the minor arm.  Limitation of flexion to 55 degrees is 
evaluated as 40 percent for the major arm, and 30 for the 
minor arm.  Limitation of flexion to 70 degrees is evaluated 
as 30 percent for the major arm, and 20 percent for the minor 
arm.  Flexion that is limited to 90 degrees is evaluated as 
20 percent for each arm.  Flexion that is limited to 100 
degrees is evaluated as 10 percent for each arm.  Flexion 
that is limited to 110 degrees is evaluated as noncompensable 
for each arm.  38 C.F.R. § 4.71a, Code 5206.  

The rating code for limitation of extension of the forearm is 
also for consideration.  Extension that is limited to 110 
degrees is evaluated as 50 percent for the major arm, and 40 
percent for the minor arm.  Extension limited to 100 degrees 
is evaluated as 40 percent for the major arm, and 30 percent 
for the minor arm.  Extension that is limited to 90 degrees 
is evaluated as 30 percent for the major arm, and 20 percent 
for the minor arm.  Extension that is limited to 75 degrees 
is evaluated as 20 percent for each arm.  Extension that is 
limited to 60 degrees is evaluated as 10 percent for each 
arm.  Extension that is limited to 45 degrees is also 
evaluated as 10 percent for each arm.  38 C.F.R. § 4.71a, 
Code 5207.  Flexion that is limited to 100 degrees and 
extension that is limited to 45 degrees is evaluated as 20 
percent disabling for either arm.  38 C.F.R. § 4.71a, Code 
5208.  As these rating codes do not provide for a 
noncompensable evaluation, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.  

The evidence includes VA X-ray studies of the right elbow 
obtained in July 1998.  The first study revealed bony 
densities adjacent to the lateral humeral condyle and a tiny 
bony density adjacent to the radial head, which were probably 
ununited ossification centers.  A lateral view noted another 
triangular bony density in the anterior soft tissues, which 
could be an anavulsed fracture fragment.  The impression was 
that an avulsed fracture fragment could not be excluded.  A 
second study noted degenerative changes involving the right 
elbow with evidence of multiple accessory bones.  The 
impression was degenerative osteoarthritic changes involving 
the right elbow.  

The January 1999 VA examination noted that the veteran's 
right elbow had been placed in a cast for two weeks following 
a 1982 accident.  He was right handed.  The veteran 
complained of chronic pain of the right elbow.  This did not 
effect the veteran's usual occupational or daily activities.  
Extension was limited to 20 degrees, and flexion was 135 
degrees.  There was no specific point at which the pain 
began.  The only objective evidence of painful motion, edema, 
effusion, instability, weakness, tenderness, heat, or 
abnormal movement was the veteran's complaint of pain.  
Supination of the forearm was from zero to 85 degrees, and 
pronation of the forearm was from zero to 80 degrees.  The 
diagnoses included residual trauma of the right elbow.  

The Board finds that a compensable evaluation for the 
residuals of the veteran's right elbow disability is not 
warranted.  Normal range of motion of the elbow is 145 
degrees of flexion, and zero degrees of extension.  38 C.F.R. 
§ 4.71, Plate I.  However, limitation of flexion to at least 
110 degrees or limitation of extension to at least 45 degrees 
is required for a compensable evaluation.  The January 1999 
VA examination found that the veteran has 135 degrees of 
flexion and 20 degrees of extension.  Therefore, the criteria 
for a compensable evaluation under the rating codes for 
limitation of flexion or extension have not been met.  
38 C.F.R. § 4.71a, Codes 5206, 5207.  The January 1999 VA 
examination also found that the veteran has supination of the 
forearm from zero to 85 degrees, and pronation from zero to 
80 degrees.  As this is the normal range of motion, a 
compensable evaluation is not warranted.  38 C.F.R. §§ 4.71, 
4.71a, Plate I, Code 5208.  

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 concerning pain, weakness, fatigability, and 
incoordination, but they do not provide a basis for a 
compensable evaluation.  The January 1999 VA examination 
noted that the veteran had chronic pain of the right elbow, 
but there was no objective evidence of weakness, excess 
fatigue, or incoordination.  The examiner stated that there 
was no functional limitation to the veteran's occupational or 
daily activities.  Therefore, a compensable evaluation is not 
warranted.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
arthritis of the right knee is denied. 

Entitlement to a compensable evaluation for the residuals of 
a fracture of the right tibia and fibula is denied. 

Entitlement to a compensable evaluation for the residuals of 
a fracture of the right elbow is denied. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

